                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           4:17-CR-40078-01-KES

                    Plaintiff,

                                            ORDER DENYING MOTION FOR STAY
       vs.                                    AND GRANTING MOTION FOR
                                                    BENCH TRIAL
KEVIN JAY MAST,

                    Defendant.


      Defendant, Kevin Jay Mast, moves the court for an order staying the

proceeding until Mast has exhausted his rights under the recent December 23,

2019 directive issued by the Department of Interior. Docket 90. The

government opposes the motion. Docket 95. The government also moves the

court for a bench trial. Docket 93. Mast opposes the motion. Docket 96. For the

following reasons, the court denies Mast’s motion to stay and grants the

government’s motion for a bench trial.

                                  DISCUSSION

      On September 6, 2017, Mast was charged with “disturbing protected

wetlands of the United States” in violation of 16 U.S.C. §§ 668dd(c) and (f)(1).

Docket 2. On January 18, 2018, a jury found Mast guilty of the lesser-included

offense in violation of 16 U.S.C. § 668dd(c)and (f)(2). Docket 45. Mast filed a

timely appeal to the United States Court of Appeals for the Eighth Circuit on

April 20, 2018. Docket 59. On September 16, 2019, the Eighth Circuit vacated

Mast’s conviction and remanded the case for further proceedings. Docket 83. A
trial is scheduled to begin on February 4, 2020. Docket 88. A superseding

information was filed on January 10, 2020, charging Mast only with the lesser

offense of 16 U.S.C. §§ 668dd(c) and (f)(2). Docket 94.

      A.    Motion to Stay the Proceedings

      First, Mast moves the court for an ordering staying the proceeding until

Mast has exhausted his administrative appeal rights. Docket 90. On December

23, 2019, the United States Department of the Interior issued a directive

developing new procedures for notifying landowners with pre-1976 wetland

easements. See Docket 92 at 3. Effective immediately, the Department will map

pre-1976 wetland easements and mail them to landowners in a new format. Id.

The mailing will include a copy of a new mapping determination of the land. Id.

Landowners will have the opportunity to appeal the new mapping

determination by contacting the United States Fish and Wildlife Service

(USFWS) and engaging in an appeal process should they disagree with the

map. Id. If the appeal is not granted, the decision of the USFWS will be

considered the final agency action and the landowner’s administrative appeals

will be deemed exhausted. Id. at 5. Mast’s property was purchased in 1973 and

is considered a pre-1976 easement. See id. at 6. Thus, if a new wetland map is

issued to Mast, Mast could avail himself of the new USFWS procedures.

      A stay of judicial proceedings is an extraordinary remedy for “[a] stay is

an intrusion into the ordinary processes of administration and judicial review,

and accordingly is not a matter of right, even if irreparable injury might

otherwise result[.]” Nken v. Holder, 556 U.S. 418, 427 (2009) (internal

                                        2
quotation and citation omitted). The decision of whether to issue a stay is

generally a matter within a district court’s discretion. See Rhines v. Weber, 544

U.S. 269, 276 (2005). The party requesting a stay bears the burden of showing

that it is warranted. Nken, 556 U.S. at 433-34. Courts typically consider and

balance factors, including whether the individual will be irreparably injured

absent a stay, whether the issuance of a stay will injure or prejudice the other

party, whether the individual has made a strong showing that he or she is

likely to succeed on the merits, and where the public interest lies. See Brady v.

Nat’l Football League, 640 F.3d 785, 789 (8th Cir. 2011).

      First, Mast has failed to show that he is likely to succeed on the merits of

an appeal. Mast makes no showing that he has started an appeal process or

that he will ever receive a new wetland easement map subject to the December

23, 2019 directive. The language of the directive appears to contemplate that

correspondence with pre-1976 wetland easement landowners in the future will

comply with the new appeal format. Although the December 23, 2019 directive

provides a process for pre-1976 wetland easements going forward, no new

rights are provided to Mast under the directive unless and until USFWS sends

Mast a new map. Nowhere in the December 23, 2019 directive does USWFS

state that a new wetland easement map will be provided to every pre-1976

wetland easement landowner. And in Mast’s case, USFWS already prepared a

map of Mast’s property in 2010. See Docket 95 at 3. Because Mast has not

received a new map from USFWS, nor has he shown that he will receive a new

map from USWFS, Mast has failed to show that he has any appellate rights

                                        3
under the new December 23, 2019 directive. Thus, this factor weighs against

staying the proceeding.

      Second, Mast has failed to show that denying a stay would likely result

in substantial harm. Because Mast has failed to show that he will receive a new

wetland easement map, Mast currently is not entitled to any administrative

remedies. Unless and until Mast receives a new map, Mast has failed to show

that denying a stay in this case results in any harm to his right to appeal.

Thus, this factor also weighs against granting a stay.

      Third, the government would not be severely prejudiced by a delay in

bringing its claims against Mast. This case was previously tried to a jury, and

the government is requesting that the case now proceed as a bench trial. See

Docket 93. As noted in the government’s motion for a bench trial, “witnesses,

some from out of state, have previously testified and were cross-examined.” Id.

at 2. If the court finds that a court trial is appropriate, the government intends

to submit trial transcripts from the previous jury trial, and minimal new

supplements would be necessary. Proceeding in such a manner would promote

judicial efficiency for all parties. Thus, the government is not prejudiced by a

stay, and this factor weighs in favor of staying the proceedings.

      Finally, the court finds that the public interest is not served by staying

the current proceedings. There is a legitimate public interest in resolving

criminal cases at the earliest practicable time as recognized in the Speedy Trial

Act. See 18 U.S.C. § 3161(a). The Speedy Trial Act mandates that before

granting a continuance, the judge must find that “the ends of justice served by

                                        4
taking such action outweigh the best interest of the public and the defendant

in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Here, the court cannot make such

a finding because the public has an interest in the timely resolution of this

matter. And although there is a public interest in an individual having the

opportunity to engage in administrative remedies, Mast has failed to show that

he is entitled to engage in any appellate process under the December 23, 2019

directive. Thus, this factor weighs against staying the proceedings.

      Mast has failed to show that the December 23, 2019 directive has

conferred any new administrative remedies to him. Mast has not received a

new map from the USFWS, and as such has yet to begin the appeal process

under the directive. After considering the factors, the court finds that the

factors weigh against granting a stay. Thus, Mast’s motion for stay (Docket 90)

is denied.

      B.     Motion for Bench Trial

      Second, the government moves the court for a bench trial. Docket 93.

The government argues that Mast is not entitled to a jury trial, because the

charges in the superseding information result in punishment as a Class B

misdemeanor. See id. at 2 (citing 18 U.S.C. § 3559(a)(7)). Mast opposes the

motion. Docket 96.

      “It is well established that the Sixth Amendment . . . reserves th[e] jury

trial right for prosecutions of serious offenses, and that ‘there is a category of

petty crimes or offenses which is not subject to the Sixth Amendment jury trial

provision.’ ” Lewis v. United States, 518 U.S. 322, 325 (1996) (quoting Duncan

                                         5
v. Louisiana, 391 U.S. 145, 159 (1968)). When determining whether an offense

requires a jury trial, the court should look to “ ‘the maximum authorized

penalty.’ ” Blanton v. City of N. Las Vegas, 489 U.S. 538, 541 (1989) (quoting

Baldwin v. New York, 399 U.S. 66, 68 (1970)). “In fixing the maximum penalty

for a crime, a legislature includes with the definition of the crime itself a

judgment about the seriousness of the offense.” Id. at 542 (internal quotation

omitted). “In using the word ‘penalty,’ we do not refer solely to the maximum

prison term authorized for a particular offense. [But] the seriousness of an

offense also is reflected in other penalties that [the legislature] attaches to the

offense.” Id. “Crimes carrying possible penalties up to six months do not

require a jury trial if they otherwise qualify as petty offenses[.]” Duncan, 391

U.S. at 159.

      Here, the maximum punishment Mast faces under 16 U.S.C. §§ 668dd(c)

and (f)(2) is a term of imprisonment of not more than 180 days, a fine of not

more than $5,000, or both. See 16 U.S.C. §§ 668dd(c) and (f)(2). “Penalties

such as probation or a fine may engender a significant infringement of personal

freedom, but they cannot approximate in severity the loss of liberty that a

prison term entails.” Blanton, 489 U.S. at 542 (internal quotation omitted).

Thus, the maximum period of incarceration “is the most powerful indication

whether an offense is ‘serious.’ ” Id. Because Mast faces a term of

imprisonment of 6 months or less, but more than 30 days, the offense in the

superseding information is a Class B misdemeanor. See 18 U.S.C. § 3559(a)(7).

A Class B misdemeanor is termed a “petty offense.” See 18 U.S.C. § 19; see

                                         6
also Blanton, 489 U.S. at 543 (noting that “an offense carrying a maximum

prison term of six months or less” is viewed by society as a petty offense). Thus,

a presumption exists that the charge is “petty” for purposes of the Sixth

Amendment.

      Mast argues that he is entitled to a jury trial due to the serious penalties

that can be imposed upon him if convicted. See Docket 96 at 2-3. He argues

that although the maximum criminal penalties are sixth months

imprisonment, a $5,000 fine, or both, Mast will also have to pay to restore the

wetland, which will cost thousands of dollars. See id. at 3. If convicted, Mast

argues that he will also lose the $35,000 he invested in drain tile, and will pay

more than $10,000 for a restoration plan. Id. Finally, Mast argues that if he is

found guilty and is forced to remove the drain tile, he will lose significant value

to his property of 127 acres. Id. Thus, Mast argues that based on the

restoration plan costs and loss of property value, together with the maximum

imprisonment and fine, illustrate that the charge in the superseding

information is a serious offense that warrants a jury trial under the Sixth

Amendment. Id.

      Here, the seriousness of other punishment is not enough in itself to

entitle Mast to a jury trial. In this case, the maximum period of incarceration is

six months or less. And “[a] defendant is entitled to a jury trial [for a petty

offense] only if he can demonstrate that any additional statutory penalties,

viewed in conjunction with the maximum authorized period of incarceration,

are so severe that they clearly reflect a legislative determination that the offense

                                         7
in question is a ‘serious’ one.” Blanton, 489 U.S. at 543. Mast has failed to

demonstrate that any additional penalties are so severe that the offense in the

superseding information is a “serious” one. Although Mast may incur

additional monetary loss estimated to cost $10,000 in order to comply with a

restoration plan, or may incur property value loss, those “penalties” are not so

severe that the restitution converts this case into one that the legislature would

consider serious enough for Mast to be entitled to a jury trial. The other losses

identified by Mast would be circumstantial consequences of a restitution order

that are speculative in nature, if he is found guilty.

      Finally, Mast argues that the Eighth Circuit Court of Appeals’ opinion

presumed that Mast would receive another jury trial. Docket 96 at 4. Mast is

correct that the Eighth Circuit’s opinion remanding the case focused on the

mens rea element in the previous trial’s jury instructions. See Docket 83. But

the Eighth Circuit remand concerned jury instructions on both the charged

offense of 16 U.S.C. §§ 668dd(c) and (f)(1) and the lesser-included offense.

Following the Eighth Circuit remand, the government filed a superseding

information, proceeding only on the lesser offense of 16 U.S.C. §§ 668dd(c) and

(f)(2). Thus, because Mast is not facing charges under both 16 U.S.C.

§§ 668dd(f)(1) and (f)(2), holding a bench trial in this matter would not

circumvent the Eighth Circuit opinion.

      Under 18 U.S.C. § 3401(f), a “district court may order that proceedings in

any misdemeanor case be conducted before a district court judge rather than a

United States magistrate judge upon the court’s own motion or, for good cause

                                         8
shown, upon petition by the attorney for the [g]overnment.” Here, the

government has petitioned this court to conduct a bench trial. The court finds

that good cause exists for a bench trial before this court. This court previously

heard the jury trial in this case. Additionally, the charge in the superseding

information is uncommon and involves unique evidence. Because this court is

already familiar with the case, testimony, and trial exhibits, good cause has

been shown upon petition by the government for the district court to hold the

bench trial.

                                    CONCLUSION

      After analyzing and weighing the factors, the court finds that the factors

weigh against a stay. The court also finds that a bench trial is appropriate in

this matter. Thus, it is

      ORDERED that Mast’s motion to stay (Docket 90) is denied.

      IT IS FURTHER ORDERED that the government’s motion for bench trial

(Docket 93) is granted.

      Dated January 22, 2020.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        9
